        Case 4:17-cv-01850-CW Document 215 Filed 01/21/20 Page 1 of 2



 1   Sean Eskovitz (Bar No. 241877)
     seskovitz@wilkinsonwalsh.com
 2   WILKINSON WALSH + ESKOVITZ LLP
 3   11601 Wilshire Blvd.
     Suite 600
 4   Los Angeles, CA 90025
     Tel: (424) 291-9655
 5   Fax: (202) 847-4005
 6

 7                        UNITED STATES DISTRICT COURT
 8                      NORTHERN DISTRICT OF CALIFORNIA
                               OAKLAND DIVISION
 9
     IN RE MCKESSON CORPORATION              Case No. 4:17-cv-01850-CW
10   DERIVATIVE LITIGATION,
11                              Plaintiff,   NOTICE OF WITHDRAWAL AS
12                                           COUNSEL OF RECORD

13
                                             Hon. Claudia Wilken
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                         NOTICE OF WITHDRAWAL OF SEAN ESKOVITZ
                                 CASE NO. 4:17-CV-01850-CW
          Case 4:17-cv-01850-CW Document 215 Filed 01/21/20 Page 2 of 2



 1                                     NOTICE OF WITHDRAWAL
 2              TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3
              PLEASE TAKE NOTICE that pursuant to Local R. 11-5(a) and 5-1(c)(2)(D) Sean Eskovitz
 4
     submits his notice of withdrawal as counsel of record for The Special Litigation Committee
 5
     Established by the McKesson Corporation Board of Directors. Effective January 21, 2020, Sean
 6

 7   Eskovitz will be leaving the firm of Wilkinson Walsh + Eskovitz LLP. The Special Litigation

 8   Committee Established by the McKesson Corporation Board of Directors will continue to be

 9   represented in this matter by all noticed counsel of the law firm Wilkinson Walsh + Eskovitz LLP.
10

11   Dated:    January 21, 2020                                 Respectfully submitted,
12

13                                                              By: /s/ Sean Eskovitz
                                                                Sean Eskovitz
14

15                                                             Attorney for SPECIAL LITIGATION
                                                               COMMITTEE ESTABLISHED BY THE
16                                                             MCKESSON CORPORATION BOARD
                                                               OF DIRECTORS
17

18

19

20

21

22

23

24

25

26

27

28
                                                    -1-
                                  NOTICE OF WITHDRAWAL OF SEAN ESKOVITZ
                                          CASE NO. 4:17-CV-01850-CW
